DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on November 01, 2021 have been considered by the examiner (see attached PTO-1449 form).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dey (U.S. Patent No. 9,237,372) in view of Lee et al. (U.S. Pub. No. 2016/0234532).

Regarding claim 1, Dey discloses a broadcast receiving device configured to receive a transmitted service, the broadcast receiving device comprising (see fig. 6 (600 – computer system)):
a tuner configured to receive signal (see col. 7, lines 12-20, col. 10, lines 12-19, fig. 5(502); receiving and executing instructions 624 from a propagated signal so that a device connected to a network environment 626 can send or receive voice, video or data);
a memory storing one or more instructions (see col. 9, lines 37-40, fig. 6 (604, 606); memory); and
a processor configured to execute the one or more instructions stored in the memory and configured to (see col. 9, lines 37-40, fig. 6 (602); processor):
determine whether there is second content that is the same as first content being currently received through a first transfer path and received through a different transfer path from the first transfer path of the first content, among the one or more contents, based on the information of the one or more contents (see col. 1, lines 56-col. 2, line 3, col. 6, lines 11-16; the same media content is received from a first media source and a second media source), and
perform, based on there being the second content, a handoff of a content receiving channel from the first transfer path to a second transfer path corresponding to the second content to receive the second content (see col. 7, lines 39-col. 8, line 8, line 56-col. 9, line 5, fig. 5 (514); For example, the mobile device 416 can begin transmitting a broadcast movie to the TV 108 based on the quality of the video meeting a pre-determined threshold. The movie can be transmitted using E-VSB format with main and lower profiles. When a failure or otherwise undesired condition is detected then the lower profile version of the movie can be transmitted by the mobile device 416. If the lower profile version no longer meets the quality threshold then the TV 108 can begin obtaining the remaining portion of the movie from the STB 106).
However, Dey is silent as to MPEG Media Transport (MMT) protocol, receiving MMT Service Layer Signaling (SLS) and obtain information of one or more contents of the service, from an MMT Package (MP) table included in the MMT SLS.
In an analogous art, Lee et al. discloses a broadcast receiving device configured to receive a transmitted service using an MPEG Media Transport (MMT) protocol, the broadcast receiving device comprising (see paragraph 0302; service delivery using MMTP):
a tuner configured to receive MMT Service Layer Signaling (SLS) (see paragraphs 0302 and 0353; MMT SLS for linear services);
obtain information of one or more contents of the service, from an MMT Package (MP) table included in the MMT SLS (see paragraphs 0302 and 0353; MMT SLS for linear services comprises the USBD fragment and the MMT Package (MP) table. The MPT message is a message having the MP table of MMT. Here, the MP table may be an MMT package table having information about content and an MMT asset).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Dey with the teachings of Lee et al., the motivation being to improve for digital broadcast robustness of transmission/reception networks and network flexibility in consideration of mobile reception equipment (see Lee et al. [0004]). 


Regarding claim 11, claim 11 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claim 15, claim 15 is rejected for the same reason set forth in the rejection of claim 1.

Regarding claims 2 and 12, Dey and Lee et al. discloses everything claimed as applied above (see claims 1 and 11).  Dey discloses wherein the first transfer path and the second transfer path are any one of a broadcast and a broadband (see col. 2, lines 57-65, col. 3, lines 53-col. 4, line 2 (ISP 132 – broadband), (Cable TV, 133 – broadcast)).

Regarding claims 3 and 13, Dey and Lee et al. discloses everything claimed as applied above (see claims 1 and 11).  Lee et al. discloses wherein the processor is configured to obtain the information of the one or more contents from number_of_assets data (see paragraphs 0354, 0403), asset_location data (see paragraphs 0302, 0354, 0403), and asset_descriptors data (see paragraphs 0302, 0354, 0403) included in the MP table.

Regarding claims 4 and 14, Dey and Lee et al. discloses everything claimed as applied above (see claims 3 and 13).  Dey et al. discloses wherein the processor is configured to determine whether there is the second content among at least one content classified into a same asset as the first content (see col. 1, lines 56-col. 2, line 3, col. 6, lines 11-16).  Lee et al. discloses asset_location data (see paragraphs 0302, 2094).

Regarding claim 5, Dey and Lee et al. discloses everything claimed as applied above (see claim 4).  Lee et al. discloses For service delivery using MMTP, the USBD references the MMT signaling's MPT message, the MP Table of which provides identification of package ID and location information for assets belonging to the service in paragraph 0302.  However, Dey and Lee et al. are silent as to determining whether location_count data in the asset_location data for the first content is 2 or more.
The Examiner takes official notice that it is well known and obvious to indicate number of locations an asset can be found.  Therefore, it would have been obvious to a skilled artisan to modify Lee et al. to include this, the rationale being to transmit the same content using more than one source or transmission path.

Regarding claim 6, Dey and Lee et al. discloses everything claimed as applied above (see claim 3).  Lee et al. discloses wherein the processor is configured to determine whether there is the second content among at least one content classified into a different asset from the first content, based on the number_of_assets data, the asset_location data, and the asset_descriptors data (see paragraph 2094).

Regarding claim 7, Dey and Lee et al. discloses everything claimed as applied above (see claim 1).  Dey discloses wherein the processor is configured to identify, based on there being the second content, content matching with the second content from among one or more contents having the second transfer path, and receive the identified content through the second transfer path (see col. 7, lines 39-col. 8, line 8, line 56-col. 9, line 5, fig. 5 (514)).

Regarding claim 8, Dey and Lee et al. discloses everything claimed as applied above (see claim 7).  Lee et al. discloses wherein the processor is configured to: obtain a reference for a Media Presentation Description (MPD) from a User Service Bundle Description (USBD) fragment included in the MMT SLS (see paragraphs 0297, 0302, 0304, 0353),
control a communicator to receive the MPD based on the reference for the MPD (see paragraph 0297), and
obtain identification information for one or more contents received through the second transfer path from the MPD, and identify the content matching with the second content from among one or more contents received through the second transfer path, based on the identification information and information about the second content (see paragraph 0350).

Regarding claim 9, Dey and Lee et al. discloses everything claimed as applied above (see claim 8).  Dey discloses wherein the processor is configured to identify the content matching with the second content from among the one or more contents received through the second transfer path, based on URL information about the one or more contents included in the MPD and URL information about the second content (see col. 4, lines 6-21).

Regarding claim 10, Dey and Lee et al. discloses everything claimed as applied above (see claim 1).  Dey discloses wherein the processor is configured to perform the handoff based on a broadcast receiving environment and a user input (see col. 7, lines 39-col. 8, line 8, line 56-col. 9, line 5, fig. 5 (514)).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DaCosta (U.S. Patent No. 7,344,084)
Kim (U.S. Pub. No. 2017/0230707).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 17, 2022.